STONE, J.
A cross bill is one means of defense to an original bill, and, as a general rule, its fate is not necessarily decisive of the main suit. It may fail for want of necessary averments, or delect of proof, and still the complainant in the original bill may obtain no relief, for want of equity in his bill, or for a like defect of proof. See Andrews v. Hobson, 23 Ala. 219; Bill v. Shahan, 25 Ala. 694; Nelson v. Dunn, 15 Ala. 501; Daniel’s Ch. Pr. 1742.
In this case, the chancellor dismissed the cross bill, and continued the case made by the original bill. This is not a final decree, under section 3016 of the Code. As well might it be contended, that a judgment of the circuit court, sustaining a demurrer to one of two or more pleas, and then continuing the cause, was a final judgment, as that this is a final decree. Indeed, there is no decree *165whatever, on any phase of the case presented by the original bill.
This court has no jurisdiction of the appeal, and, ex mero moiu, dismisses it.